ORDER

PER CURIAM.
T.E. (Father) appeals from the trial court’s judgment terminating his parental rights to his son, T.G.O. (Child), contend-mg there was insufficient evidence supporting the grounds for termination and the court’s finding that termination was in the best interests of Child. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s finding that grounds for termination of Father’s parental rights existed is supported by clear, cogent, and convincing evidence and that the court’s finding that termination was in the best interests of the child is supported by a preponderance of the evidence. In re E.F.B.D., 245 S.W.3d 316, 319 (Mo.App. S.D.2008). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).